                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 UNITED STATES OF AMERICA                         §
                                                  §
 v.                                               §   Case No. 2:20-CR-10-3 JRG-RSP
                                                  §
 HECTOR ROMAN                                     §

               ORDER ADOPTING MAGISTRATE JUDGE=S REPORT AND
                        FINDING DEFENDANT GUILTY

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge Roy S. Payne regarding defendant=s plea of guilty to Count 15 of an

indictment charging defendant with a violation of 21 U.S.C. ' 841(a)(1), possession with intent to

distribute and distribution of methamphetamine. Having conducted a proceeding in the form and

manner prescribed by FED. R. CRIM P. 11, the Magistrate Judge recommends that the Court accept

the defendant=s guilty plea. The parties waived their right to file objections to the Findings of Fact

and Recommendation. The Court is of the opinion that the Findings of Fact and Recommendation

should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed June 14, 2021, are hereby ADOPTED.

       It is further ORDERED that, pursuant to defendant=s plea agreement, the Court finds

defendant GUILTY of Count 15 of the indictment in the above-numbered cause.

       So Ordered this
       Jul 12, 2021
